UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4496


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELVIN ARTURO VALLADARES-BONILLA,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cr-00023-JPB-JSK-1)


Submitted:   October 28, 2011             Decided:   November 3, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kristen Leddy, Research and Writing Specialist, Martinsburg,
West Virginia; L. Richard Walker, Senior Litigator, FEDERAL
PUBLIC   DEFENDER   OFFICE,  Clarksburg, West Virginia,  for
Appellant. William J. Ihlenfeld, II, United States Attorney,
Stephen D. Warner, Assistant United States Attorney, Elkins,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elvin Arturo Valladares-Bonilla, a native and citizen

of Honduras, was convicted of one count of illegal reentry of a

deported alien in violation of 8 U.S.C. § 1326(a)(2) (2006).                              He

was   sentenced      to       a   term     of   time     served    and     one    year    of

supervised release.

            Prior to trial, Valladares-Bonilla sought to advance a

defense of justification, asserting that he returned illegally

to the United States in order to escape enemies in Honduras who

sought to kill him for reasons that were not justified.                                    In

response      to      Valladares-Bonilla’s               pretrial        proffer,         the

Government    filed       a    motion     in    limine    to    prohibit       evidence   at

trial regarding the justification defense.                       Valladares-Bonilla’s

sole contention on appeal is that the district court erred in

granting the Government’s motion in limine to prohibit him from

advancing     a    defense        of     justification.          We     have    thoroughly

reviewed     the     record        and    conclude       that    the    district      court

properly granted the motion in limine because Valladares-Bonilla

failed to meet the four-prong test set forth in United States v.

Crittendon, 883 F.2d 326, 330 (4th Cir. 1989), for establishing

entitlement to a justification defense.                        Specifically, we agree

with the district court’s finding that Valladares-Bonilla, who

paid a “coyote” to take him through Mexico illegally to the

United     States,    did         not    demonstrate      that     he    had     no   legal

                                                2
alternative to both the criminal act and the avoidance of the

threatened harm.       Id.

           We accordingly affirm the district court’s judgment.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3